Attachment to Advisory Action

	Applicants’ amendment filed on 9/15/20201 has been fully considered; however, the amendment has not been entered given that it raises new under 35 U.S.C. 112 (b) and raises other issues that would require further consideration and/or search.
	
	With respect to new issues, claim 1 has been amended to include new limitations, i.e. that the friction material is adapted for use as a friction material for automobile brakes and other similar applications such as clutch discs, generally in the automotive filed. It is the Examiner’s position that this is a new issue since these are new limitations from the Specification.  Therefore, the amendment would require further consideration and/or search.

With respect to new issues under 35 U.S.C. 112 (b), claim 1 has been amended to recite the limitation “other similar applications such as clutch brakes, generally in the automotive field”. The recitation of the limitation “other similar application such as clutch brakes” renders the scope of the claim indefinite given that it is unclear what applicant considered similar applications of the friction material. Furthermore, the phrases "such as" and “generally” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

With respect to further issues under 35 U.S.C. 112 (b) claim 1 has been amended to recite “and in which the metallic titanate of potassium and/or sodium is potassium hexatitanate (K2Ti6O13). The parenthetical recitation of K2Ti6O13 renders the scope of the claims confusing 

Were the amendment entered, it is noted that claim 1 would be objected to for the following reasons. Claim 1 recites “i) a metallic titanate of potassium and/or sodium” as well as “in which the metallic titanate of potassium and/or sodium is potassium hexatitanate”. In order to obviate any potential confusion, it is advised that claim 1 be amended to recite “i) a potassium titanate”. It is further noted that claim 1 should be amended such that all recitations of “metallic titanate” are amended to recite “potassium titanate” 

Were the amendments entered, Applicants’ arguments would not be found to be persuasive for the reasons set forth below.

	Applicants argue that amended claim 1 requires a system of metallic oxides that is made up of a single metallic oxide of potassium hexatitanate as mixed with zirconia, while Suzuki discloses a friction material composition requires the inclusion of at least three (3) metal oxides in the first friction material composition and manganese tetroxide used as a filler in the second friction material composition. It is recognized that claim 1 recites “a system of fibrous oxides consisting of a metal titanate and zirconia” and thus limits the fibrous oxides to include the metallic titanate and zirconia, however it is significant to note that claim 1 recites the transition phrase “comprising” and is therefore open to the inclusion of other ingredients, including the metallic oxides disclosed the Suzuki. That is, nothing within the scope of the present claims excludes the 

	Applicants argue that amended claim 1 does not include manganese tetraoxide as a filler in any form since the list of filler recited in the claims is quite specific.  However, while claim 1 does not recite manganese tetraoxide as a filler, as discussed above the claim recites the transition phrase “comprising” and it therefore open to the inclusion of other ingredients, including the metallic oxides disclosed the Suzuki. That is, nothing within the scope of the present claims excludes the metallic oxides disclosed by Suzuki from being present in the instantly claimed friction material composition.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767